Citation Nr: 0503222	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  01-00 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for varicose veins of the right leg.

2.  Entitlement to a disability rating in excess of 10 
percent for varicose veins of the left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to February 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona that, in pertinent part, denied entitlement 
to increased ratings for the veteran's service-connected 
varicose veins.  

The veteran duly appealed and the Board addressed the 
veteran's appeal in a November 2003 decision that remanded 
the claim of entitlement to increased ratings to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
further action to comply with VA's duties to notify and 
assist.  Review of the actions performed by the RO reveal 
that the mandate of that remand has been fulfilled.  Stegall 
v. West, 11 Vet. App. 268 (1998).

At some point subsequent to the November 2003 remand, it is 
not clear because there is no rating decision in the file and 
the September 2004 Supplemental Statement of the Case (SSOC) 
does not purport to grant an increased evaluation to 10 
percent, the AMC/RO increased the evaluation for the service-
connected bilateral varicose veins from noncompensable to 10 
percent.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that where there is no clearly expressed 
intent to limit the appeal to entitlement to a specific 
disability rating for the service- connected disability VA is 
required to consider entitlement to all available ratings for 
that condition.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's varicose veins of the right leg are 
manifested by swelling of the right calf and thigh, and 
intermittent edema with aching in the leg after prolonged 
standing or walking that is relieved by elevation.

3.  The veteran's varicose veins of the left leg are 
manifested by intermittent edema with aching in the leg after 
prolonged standing or walking that is relieved by elevation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
varicose veins of the right leg have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.20, 4.104 Diagnostic Code 7120 (2004).

2.  The criteria for a rating in excess of 10 percent for 
varicose veins of the left leg have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.20, 4.104 Diagnostic Code 7120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In a May 2004 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence was to be 
provided by him and what part VA would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter also contained language in 
effect advising the veteran to submit or identify any 
evidence that he believed would help the RO decide his claim.  
See Pelegrini v. Principi, 18 Vet. App. 413 (2004), cf. VA 
O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the May 2004 VCAA notice 
was provided to the veteran long after the initial 
adjudication of his claim in June 2000.  In a recent 
decision, the U.S. Court of Appeals for Veterans Claims 
(Court) expressed the view that a claimant is entitled to 
VCAA notice prior to initial adjudication of the claim.  
Pelegrini, 18 Vet. App. at 420-421.  In this case, however, 
it is obvious that the RO could not have provided the VCAA 
notice prior to the initial adjudication because that 
adjudication took place several months prior to the enactment 
of the VCAA and the promulgation of its implementing 
regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the AMC.  Indeed, in the September 2004 Supplemental 
Statement of the Case, the AMC indicated that it had again 
reviewed the veteran's claims folders in their entirety.  The 
Board also notes that the AMC granted increased evaluations 
for the veteran's varicose veins at that time.  Thus, the 
Board finds that the veteran received the same benefit of the 
RO's full consideration of the all the evidence of record as 
he would have received had he received the VCAA notice prior 
to initial adjudication.  Moreover, the Board notes that the 
effective date of any award based on additional evidence 
would have been fixed in accordance with the claim that was 
the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2004) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  For the reasons set forth above, the Board finds 
that VA has fully satisfied its notification duties to the 
veteran and that he has not been prejudiced by any post-
initial adjudication notification.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  Consistent with this duty, the Board remanded the 
matter in November 2003 to afford the veteran another VA 
examination.  The RO has complied with the Board's remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  It 
is also noted that the veteran's service department medical 
records are on file, as are relevant post-service clinical 
records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) - (3) (2003).  There is no indication of 
outstanding records, nor is there a need for another VA 
medical opinion, given the thoroughness of the examination 
reports recently obtained by the RO.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  For all the 
foregoing reasons, the Board concludes that VA's duties to 
assist the veteran have also been fulfilled.

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2004).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

The veteran's varicose veins are rated under 38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7120 (2004).  Under DC 7120, a 
10 percent rating is warranted for varicose veins where there 
is intermittent edema of extremity or aching and fatigue in 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery.  A 
20 percent rating is warranted for varicose veins with 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is assigned where there is 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  Persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration warrant a 60 percent rating.  A 100 
percent rating is assigned where there is massive board-like 
edema with constant pain at rest.  These ratings are assigned 
for each leg individually; where both legs are involved, the 
ratings should then be combined.  38 C.F.R. §§ 4.25, 4.26, 
4.104, DC 7120 (2004) (effective as of January 12, 1998).

Factual Background

Review of the veteran's VA treatment records does not reveal 
any complaint or treatment directed at his service-connected 
bilateral varicose veins.  An August 1999 physical 
examination noted no leg edema.

At a September 1999 VA examination, the veteran was noted to 
have varicose veins.  They were described as small varicose 
veins with a trace of bilateral leg edema.  The examiner's 
diagnosis was varicose veins, minimal venous insufficiency of 
the legs.

The veteran was examined by VA in January 2001.  The examiner 
noted that the veteran's extremities showed no clubbing, 
cyanosis, or edema, and there were good peripheral pulses in 
both lower extremities.

The veteran was most recently examined by VA in May 2004.  
The examiner noted his review of the claims folder.  The 
veteran reported that he had had venous stripping done in the 
1980s.  He reported that this did help by reducing or perhaps 
even eliminating the edema and the aching pain which he 
experienced standing.  The veteran reported that several 
years earlier, the veins had begun to reappear and the 
symptoms reappeared.  As far as he was aware, the dilated or 
varicose veins were just in the posterior calves, at and 
below the knees.  The veteran reported his symptoms as a 
tightening of the legs when he was on his feet, with actual 
swelling.  It had always been disproportionately on the right 
side.  He could stand for 45 to 60 minutes, but developed 
some increasing discomfort and tightness - relieving this to 
some extent by putting his foot up on some object.  He could 
stand for longer than an hour by doing so, but became 
increasingly uncomfortable.  His work in security was such 
that he was on his feet for a half hour then sat for a half 
hour, not done selectively for him, but as part of his job.  
He tolerated this without any trouble.  He had never tested 
himself as far as distance walking, but he reported that he 
could walk a mile without any difficulty.  The varicose veins 
had changed his personal life in some ways, as he used to 
stand fishing for hours at a time, but now he took something 
to sit on.   

The veteran reported trying all sorts of stockings, including 
fitted stockings, both above the knee and below the knee, but 
none of them had ever helped and he no longer used them.  He 
had not had any dermatitis. He had not had any sort of ulcers 
or hyperpigmentation of the legs. He had never had a known 
thrombose and he had undergone numerous venous duplex 
studies, but the last was several years ago. He reported that 
he could always relieve his symptoms by elevating his legs 
and even sitting relieved most of the symptoms.

On physical examination the examiner noted that the dilated 
veins were true varicosities (the veteran had some tiny 
superficial or spider veins scattered throughout the lower 
extremities) and were on the posterior calves, just at and 
just below the knees.  On the left, there were only a few 
dilated veins in that area, 1 cm or less.  On the right, 
however, there was a cluster of veins in the infrapopliteal 
area, 7 or 8 cm across, and some of the veins palpable within 
this cluster were clearly over 1 cm, but none over 2 cm.  
There was no thrombosis, no irritation of overlying skin, and 
no tenderness.  The examiner noted that there was no 
dermatitis of the lower extremities, no significant 
hyperpigmentation, and certainly no ulcerations. The 
veteran's feet did not appear to be swollen.  The examiner 
noted there might have been swelling on the left, but there 
was certainly no pitting.  On the right, there was marked 
swelling in both the calf and thigh, even though there was no 
pitting or obvious edema of the thigh.  There was 4+ pitting 
over the entire right pretibial area, accompanying the edema.  
There was no significant tenderness.  The maximal calf 
measurements were 48 cm on the right versus 45 cm on the 
left.  The mid-thigh measured 53 cm on the right versus 51 cm 
on the left.

The examiner diagnosed varicose veins, at least by physical 
examination, very limited on the left, more marked on the 
right, but even there, localized.  The main symptoms were 
some aching and tightness type of discomfort, with 
limitations of being on his feet, particularly with standing 
immobile.  There were some surprising findings, including a 
larger right thigh, although the varicosities all seem to be 
at the knee level or below, and there is also less pitting of 
the edema over the right leg than would be expected for what 
is the apparent amount of swelling.  

A vascular study on the right showed some deep venous 
insufficiency related to old deep vein thrombosis in the 
tibial veins, extending to the popliteal.  This was said to 
help explain the larger right calf.  There was also valvular 
incompetence of the deep and superficial veins.  On the left, 
venous incompetence was found but without old deep vein 
thrombosis.  The examiner opined that all of these conditions 
were interrelated and therefore should be service-connected.

Analysis

Review of the competent medical evidence of record does not 
show persistent edema that is incompletely relieved by 
elevation of the extremity, as required to meet the criteria 
for a rating of 20 percent under DC 7120.  Rather, the 
varicose veins of both of the veteran's lower extremities 
have been manifested by no more than intermittent edema of 
the leg or aching in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or sitting down.  Such symptomatology supports the current 10 
percent ratings for varicose veins of each lower extremity.

The lower extremity varicose veins are no more than 10 
percent disabling.  The examiner clearly stated in the May 
2004 examination that elevating the extremities always 
relieved the veteran's symptoms.  There is no competent 
medical evidence that would support a finding of persistent 
edema that is incompletely relieved by elevation in either 
leg.  While the right leg has more pronounced symptoms than 
the left, neither of the legs manifests sufficient disability 
to more nearly approximate the criteria for the next higher, 
i.e., 20 percent, rating.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of- the- doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. §§ 4.3 (2004)

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2003).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.  Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for varicose 
veins of the right leg is denied.  

Entitlement to a rating in excess of 10 percent for varicose 
veins of the left leg is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


